                       Case 19-12273-KBO              Doc 3-1       Filed 10/24/19       Page 1 of 1

                                                  Notice Recipients
District/Off: 0311−1                     User: SH                           Date Created: 10/24/2019
Case: 19−12273−KBO                       Form ID: van313                    Total: 4


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        USTPRegion03.WL.ECF@USDOJ.GOV
aty         Linda J. Casey         Linda.Casey@usdoj.gov
aty         Robert J. Dehney          rdehney@mnat.com
                                                                                                             TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Olam Energy Resources I LLC      280 East 96th Street     Suite 210     Indianapolis, IN 46240
                                                                                                             TOTAL: 1
